J-S55022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    BRUCE X. COOPER

                             Appellant                 No. 2565 EDA 2017


               Appeal from the PCRA Order Entered July 26, 2017
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0438741-1984


BEFORE: OLSON, J., STABILE, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                       FILED NOVEMBER 15, 2018

        Appellant Bruce X. Cooper pro se appeals from the July 26, 2017 order

of the Court of Common Pleas of Philadelphia County, which dismissed his

seventh petition filed under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46. Upon review, we affirm.

        The facts and procedural history of this case is undisputed.1 On July 13,

1985, a jury convicted Appellant of second-degree murder, robbery, and

possessing instruments of crime. The court sentenced Appellant on April 14,

1987, to a total term of life imprisonment. Post-verdict motions were denied,

and Appellant’s direct appeal was dismissed on September 3, 1987 for failure


____________________________________________


1 Unless otherwise noted, these facts are taken from our prior decision
affirming the dismissal of Appellant’s fifth PCRA petition.        See
Commonwealth v. Cooper, No. 405 EDA 2016, unpublished memorandum
at 1-3 (Pa. Super. filed August 22, 2017).
J-S55022-18



to file a brief. Our Supreme Court denied Appellant’s petition for allowance of

appeal on December 16, 1987.

      Appellant filed a PCRA petition on May 18, 1987.        The PCRA court

dismissed the petition because Appellant’s direct appeal was still pending. On

August 19, 1988, Appellant filed his next PCRA petition.      The PCRA court

appointed counsel to represent Appellant, and the court ultimately denied

relief on June 1, 1994. We affirmed the denial of relief and our Supreme Court

denied allowance of appeal. See Commonwealth v. Cooper, 669 A.2d 408

(Pa. Super. 1994) (unpublished memorandum), appeal denied, 679 A.2d

227 (Pa. 1995).

      Appellant filed another PCRA petition on February 5, 1999. The PCRA

court dismissed the petition as untimely on July 21, 1999. Once again, we

affirmed the denial of relief and the Supreme Court denied allowance of

appeal. See Commonwealth v. Cooper, 876 A.2d 460 (Pa. Super. 2005)

(unpublished memorandum), appeal denied, 889 A.2d 87 (Pa. 2005). On

October 22, 2003, Appellant filed yet another PCRA petition, which the PCRA

court dismissed as untimely.    We affirmed the dismissal and our Supreme

Court denied allowance of appeal. See Commonwealth v. Cooper, 964 A.2d

432 (Pa. Super. 2008) (unpublished memorandum), appeal denied, 967

A.2d 958 (Pa. 2009).

      On July 7, 2014, Appellant filed his fifth PCRA petition, styled as a

petition for writ of habeas corpus, which the PCRA court dismissed as

untimely. Appellant appealed to this Court. While his appeal was pending,

                                     -2-
J-S55022-18



Appellant filed his sixth PCRA petition on February 1, 2016, which he amended

on August 31, 2016. On October 6, 2016, Appellant filed a motion to withdraw

his sixth PCRA petition.

        On November 1, 2016, Appellant filed the instant—his seventh—PCRA

petition, which he amended on November 14, 2016. On July 26, 2017, relying

upon Commonwealth v. Lark, 746 A.2d 585 (Pa. 2000), the PCRA court

dismissed the instant PCRA petition, because Appellant’s appeal from the fifth

PCRA petition was pending in this Court. Appellant timely appealed to this

Court.2     Shortly thereafter, on August 22, 2017, we issued a decision,

affirming    the    dismissal    of   Appellant’s   fifth   PCRA   petition.   See

Commonwealth v. Cooper, 175 A.3d 1101 (Pa. Super. 2017) (unpublished

memorandum). Appellant did not file a petition for allowance of appeal in the

Supreme Court.

        On appeal, we preliminarily must determine whether the PCRA court

erred in dismissing Appellant’s petition under Lark.

        In Lark, our Supreme Court held that while a “PCRA appeal is pending,

a subsequent PCRA petition cannot be filed until the resolution of review of

the pending PCRA petition by the highest state court in which review is sought,

or upon the expiration of the time for seeking such review.” Lark, 746 A.2d

at 588.     In Commonwealth v. Montgomery, 181 A.3d 359 (Pa. Super.

2018) (en banc), we reaffirmed that Lark “precludes consideration of a

____________________________________________


2   Both Appellant and the trial court complied with Pa.R.A.P. 1925

                                           -3-
J-S55022-18



subsequent petition from the time a PCRA order is appealed until no further

review of that order is possible.”         Montgomery, 181 A.3d at 364.   Here,

because Appellant’s appeal from the dismissal of his fifth PCRA petition still

was pending in this Court at the time he filed the instant, his seventh, PCRA

petition, the PCRA court lacked jurisdiction to entertain the instant petition.

Accordingly, the PCRA court did not err in dismissing Appellant’s seventh

petition for relief under Lark.3

     Order affirmed. Objection denied. Application for relief denied.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/18




____________________________________________


3 We deny Appellant’s August 23, 2018 “Objection to Commonwealth’s
Untimely Filed Brief” and his October 1, 2018, “Motion for Contempt of Court
and for Summary Judgment,” whereby he, inter alia, sought to have the
Commonwealth held in contempt.

                                           -4-